Appellee, R D. Horton, as plaintiff, instituted this suit in the district court of Uvalde county against appellant, J. C. Davenport, seeking in a trespass to try title suit to recover certain land situated in that county.
The trial was to the court without the intervention of a jury, and after hearing a great deal of evidence the court rendered judgment in appellee's favor, awarding him the title and possession of the land sued for in his petition. From this judgment J. C. Davenport has appealed.
No findings of fact or conclusions of law were requested, and none were filed. It therefore becomes our duty to presume that all conflicting issues of fact were found by the trial court in favor of appellee and against appellant.
This appeal presents the question of the sufficiency of the evidence to support the judgment rendered, and also the contention of appellant that the judgment is against the great weight and preponderance of the evidence. We are of the opinion that the evidence is sufficient to support the judgment and that the judgment is not against the great weight and preponderance of the evidence. It is true that there is evidence offered by appellant tending to show that appellee had not had open and adverse possession of the land sued for herein, but, on the other hand, there is testimony offered by appellee to the effect that his possession has been such as, under the law, will give him title by limitation to the property sued for herein. The trial judge having resolved this conflict of evidence in favor of appellee and his claim of title by limitation, this court is bound by such findings.
Accordingly, the judgment will be affirmed.